DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Drawings
The drawings are objected to because figures 3A, 3B, 4A, 4B, 5, 6A, and 6b contain figures that utilize grayscale shading, per 37 C.F.R. 1.84(m) and section 608.02 IV of the MPEP, the shading of figures must not reduce the legibility of the figures.  The examiner believes that the shading in these figures, in particular the shading of the air blower device shown in figures 3A-4B and the product feeder tube of figure 4B, would reduce the legibility of the figures and obscure the details of the system, especially when the figures are reproduced. Additionally, per 37 C.F.R. 1.84(p) and section 608.02 IV of the MPEP, any numbers and letters that are used in the figures are required to be plain and legible, the examiner believes that the labels and dimensions included in figures 5, and 6A are not large enough and of a high enough quality to be properly legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “a timer and a speed control switch that operate in conjunction with the variable speed trigger switch to adjust an amount of the powder insecticide delivered into the ant colony, for how much time and/or at what speed the powder insecticide is delivered into the ant colony”, it is not clear to the examiner what functionality the speed control switch provides that is not provided by the variable speed trigger.  Both of these switches appear to control the speed at which the powder insecticide is delivered to the ant colony.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) in view of Jackson (US #4,823,505), and Taft et al. (US #6,966,145).
Regarding claim 1, Clark teaches an ant extermination system comprising: an air blower device (100); an air blower tube (104 and 105) attached to the air blower device (100, 104, and 105 as seen in figure 1), the air blower tube having a tapered end (104 as seen in figure 1) that is inserted into an ant colony (The system of Clark is capable of being inserted into an ant colony); a product reservoir (107) attached to the air blower tube (104 and 107 as seen in figure 1) that receives an insecticide (Column 3, lines 27-29); and a product feeder tube (101) that moves the insecticide from the product reservoir to the tapered end of the air blower tube (101 and 104 as seen in figure 1) to be delivered into the ant colony (The system of Clark is capable of delivering the insecticide to an ant colony)
However, Jackson does teach that the tapered end comprises an application cap (71 and 73 as seen in figure 8) and a compression seal (71 and 75 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tapered end have an application cap and a compression seal because Clark and Jackson are both systems used to exterminate insects.  The motivation for having the tapered end have an application cap and a compression seal is that it helps to make a seal around where the insecticides are ejected to reduce the harm to other creatures.  But, Jackson does not teach that the insecticide is a powder, and wherein ants in the ant colony are exterminated through maximum saturation through tunnels of the ant colony and with minimal disturbance to people or animals.
However, Taft does teach that the insecticide is a powder (Column 2, lines 44-47), and wherein ants in the ant colony are exterminated through maximum saturation through tunnels of the ant colony and with minimal disturbance to people or animals (Column 1, line 60-Column 2, line 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the insecticide be a powder, and have the ant colony exterminated through a saturation of the colony with minimal disturbances to the surrounding animals because Clark and Taft are both systems that use insecticides to kill insects.  The motivation for having the insecticide be a powder is that it allows the insecticide to persist and move through the environment over time after it has been dispersed, and the motivation for having the ant colony exterminated through a saturation of the colony with minimal disturbances to the surrounding animals is that it allows the colonies to be eliminated without endangering other animals that are not desired to be eliminated.
Regarding claim 3, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, wherein the air blower device is an off- the-shelf leaf blower (Column 1, lines 58-62 of Clark)
Regarding claim 5, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, wherein the air blower device is integral with the air blower tube (105 as can be seen in figure 3 of Clark, the air blower device is integral with the element 105 portion of the air blower tube).
Regarding claim 11, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, wherein a reservoir gasket connects the product reservoir to the air blower tube (Column 4, lines 16-21 of Clark).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of Sansalone (US #5,226,567).
Regarding claim 2, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, wherein the system is used to exterminate ant colonies (Column 1, line 60-Column 2, line 8 of Taft), but does not teach that the air blower tube further comprising: a vortex insert that minimizes back pressure within the ant extermination system for the powder insecticide to be recirculated through the system.  
However, Sansalone does teach that the air blower tube further comprising: a vortex insert (20, a blunt object placed into a freestream will inherently generate vortices) that minimizes back pressure within the system for the powder insecticide to be recirculated through the system (As can be seen in figure 4 the air hitting plate 20 moves in multiple directions with some of the air moving through the powder storage to cause the powder to circulate through the system).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of Tuft (US #2,691,236).
Regarding claim 4, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 3, but does not teach that the air blower device is connected to the air blower tube through a rubber gasket.  However, Tuft does teach that the air blower device is connected to the air blower tube through a rubber gasket (26, and Column 3, lines 15-25).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a gasket between the air blower device and the air blower tube because Clark and Tuft are both systems that spray chemicals.  The motivation for having a gasket between the air blower device and the air blower tube is that it helps to seal the connection and prevent air and material from escaping before the desired outlet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of Boyles et al. (PGPub #2019/0154406).
Regarding claim 6, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1 but does not teach 13ATTORNEY DOCKET NO. 2897.0003PATENTa variable speed trigger switch that adjusts an operating speed for delivering the powder insecticide into the ant colony.  However, Boyles does teach a variable speed trigger switch that adjusts an operating speed for delivering the powder insecticide into the ant colony (Paragraph 35, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a variable speed trigger that adjusts the operating speed because Clark and Boyles are both systems that blow chemicals to help kill insects.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), Taft et al. (US #6,966,145), and Boyles et al. (PGPub #2019/0154406) as applied to claim 6 above, and further in view of Jung Woo et al. (KR 200368568 Y1).
Regarding claim 7, Clark as modified by Jackson, Taft, and Boyles teaches the ant extermination system of claim 6 wherein the insecticide is distributed to the ant colony when the air blower is on (Abstract, lines 1-16 of Clark),but does not teach a timer and a speed control switch that operate in conjunction with the variable speed trigger switch to adjust an amount of time that the air blower is on, for how much time and/or at what speed the air blower is on.  
However, Jung Woo does teach a timer and a speed control switch that operate in conjunction with the variable speed trigger switch to adjust an amount of time that the air blower is on (Paragraph 11, lines 1-5, Paragraph 12, lines 1-4, and Paragraph 29, lines 1-3 of the provided translation), for how much time and/or at what speed the air blower is on (Paragraph 11, lines 1-5, Paragraph 12, lines 1-4, and Paragraph 29, lines 1-3 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a timer and speed control switch that control the time and speed that the air blower is functioning because Clark and Jung Woo are both air blowing systems used to deal with insects.  The motivation for having a timer and speed control switch that control the time and speed that the air blower is functioning is that it allows the system to be set up to blow for the desired time and speed and then performs the task automatically which allows the user to focus on the other aspects of the task.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of McQueen (US #4,594,807) and Chuang et al. (US #6,854,208).
Regarding claim 8, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, wherein the outlet of the air blower tube has tapered end (104 as seen in figure 1 of Clark)
However, McQueen does teach that the outlet of the air blower tube includes one or more light-emitting devices (Abstract, lines 13-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a light emitting device on the outlet because Clark and McQueen are both systems that can eliminate pests.  The motivation for having a light emitting device on the outlet is that it illuminates the surface that the outlet is pointed at to help the operator use the system.  But, McQueen does not teach that the light emitting devices uses light emitting diodes.
However, Chuang does teach that the light emitting devices uses light emitting diodes (Column 3, lines 19-27).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the light emitting devices uses light emitting diodes because Clark and Chuang are both fluid chemical distributing systems.  The motivation for having the light emitting devices use light emitting diodes is that LEDs require less power and last for a longer time than traditional light sources.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of Brown (US #7,108,199).
Regarding claim 9, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, wherein the system distributes powder insecticide (Column 2, lines 44-47 of Taft), but does not teach that the product reservoir receives up to 16 ounces of the distributed chemicals.  However, Brown does teach that the product reservoir receives up to 16 ounces of the distributed chemicals (Column 3, lines 9-15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of Langhart 6,450,188.
Regarding claim 10, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1, but Clark does not teach that the compression seal is a foam ring.  However, Jackson does teach that the compression seal is a ring (75 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the compression seal be a ring because Clark and Jackson are both systems used to exterminate insects.  The motivation for having the compression seal be a ring is that it allows the hole that the nozzle is placed into to be completely sealed.  But, Jackson does not teach that the seal is made of foam.
However, Langhart does teach that the seal is made of foam (Column 8, lines 44-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal made out of foam because Clark and Langhart are both systems that can be used to kill insects.  The motivation for having the seal made out of foam is that the foam is capable of being compressed around the shape of the surface that it is pressed into.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US #6,837,447) as modified by Jackson (US #4,823,505), and Taft et al. (US #6,966,145) as applied to claim 1 above, and further in view of Gunzel Jr. et al. (US #4,071,170).
Regarding claim 12, Clark as modified by Jackson, and Taft teaches the ant extermination system of claim 1 but Clark does not teach a product agitator that circulates and fluffs up the powder insecticide within the product reservoir.  However, Gunzel does teach a product agitator (31) that circulates and fluffs up the powder insecticide within the product reservoir (Column 2, line 65-Column 3, line 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an agitator that helps to circulate the powder because Clark and Gunzel are both .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) in view of Jackson (US #4,823,505), and Clark (US #6,837,447).
Regarding claim 13, Taft teaches a method for ant extermination comprising: locating an entrance to an ant colony (20 as seen in figure 3, and Claim 14, lines 1-14); inserting a tapered end of an air blower tube into the entrance to the ant colony (20 as seen in figure 3, and Claim 14, lines 1-14), the tapered end having a seal (12, and 20 as seen in figure 3), placing the seal on to the ground around the entrance to the ant colony (12 as seen in figure 3, and Claim 14, lines 1-14); and introducing a powder insecticide into ant colony (Column 2, lines 44-47, and Claim 14, lines 1-14); wherein ants in the ant colony are exterminated through maximum saturation through tunnels of the ant colony and with minimal disturbance to people or animals (Column 1, line 60-Column 2, line 8).  But Taft does not teach the tapered end comprising an application cap and a compression seal; activating an air blower device connected to the air blower tube; compressing the compression seal when the end is placed in a hole, that the insecticide is introduced through a product feeder tube that moves the insecticide from a product reservoir connected to the air blower tube to the tapered end of the air blower tube.
However, Jackson does teach that the tapered end comprising an application cap (71 and 73 as seen in figure 8) and a compression seal (71 and 75 as seen in figure 8); and compressing the compression seal when the end is placed in a hole (Column 4, lines 19-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tapered end have an application cap and compression seal that is compressed when the end is placed in a hole because Taft and Jackson are both systems used to exterminate insects.  The motivation for having the tapered end have an application cap and compression seal that is compressed when the end is placed in a hole is that it helps to make a seal around where the insecticides are ejected to reduce the harm to 
However, Clark does teach activating an air blower device connected to the air blower tube (100, and 104 as seen in figure 1, and Abstract, lines 1-16); and that the insecticide is introduced through a product feeder tube (101) that moves the insecticide from a product reservoir (107) connected to the air blower tube (104, and 107 as seen in figure 3) to the tapered end of the air blower tube (107, 220 and 312 as seen in figure 3, Abstract, lines 1-16, and Column 3, lines 19-36).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an air blower device connected to the air blower tube with the insecticide introduced from a reservoir to the air blower tube by a product tube because Taft and Clark are both systems that use insecticides to kill insects.  The motivation for having an air blower device connected to the air blower tube is that it allows the insecticide to be forcefully spread out from the end to cover a wider area and having the insecticide introduced from a reservoir to the air blower tube by a product tube is that it allows the insecticide to be mixed with the air before it is distributed. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) as modified by Jackson (US #4,823,505), and Clark (US #6,837,447) as applied to claim 13 above, and further in view of Jung Woo et al. (KR 200368568 Y1).
Regarding claim 14, Taft as modified by Jackson and Clark teaches the method of claim 13, wherein the insecticide is distributed to the ant colony when the air blower is on (Abstract, lines 1-16 of Clark)
However, Jung Woo does teach the activating step further comprising: setting a speed control switch and a timer to adjust an amount of time that the blower is on (Paragraph 11, lines 1-5, Paragraph 12, lines 1-4, and Paragraph 29, lines 1-3 of the provided translation), for how much time, and/or at what speed the air blower is on (Paragraph 11, lines 1-5, Paragraph 12, lines 1-4, and Paragraph 29, lines 1-3 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a timer and speed control switch that control the time and speed that the air blower is functioning because Taft and Jung Woo are both systems used to kill with insects.  The motivation for having a timer and speed control switch that control the time and speed that the air blower is functioning is that it allows the system to be set up to blow for the desired time and speed and then performs the task automatically which allows the user to focus on the other aspects of the task.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) as modified by Jackson (US #4,823,505), and Clark (US #6,837,447) as applied to claim 13 above, and further in view of Sansalone (US #5,226,567).
Regarding claim 15, Taft as modified by Jackson and Clark teaches the method of claim 13 wherein the system delivers powdered insecticides to ant colonies (Column 1, line 60-Column 2, line 8, and Column 2, lines 44-47 of Taft), but does not teach utilizing a vortex insert in the air blower tube to minimize back pressure and recirculate the powder through the air blower tube.
However, Sansalone does teach utilizing a vortex insert (20, a blunt object placed into a freestream will inherently generate vortices) in the air blower tube to minimize back pressure and recirculate the powder through the air blower tube (As can be seen in figure 4 the air hitting plate 20 moves in multiple with some of the air moving through the powder storage to cause the powder to circulate through the system).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a vortex insert that causes the powder to circulate through .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US #6,966,145) as modified by Jackson (US #4,823,505), and Clark (US #6,837,447) as applied to claim 13 above, and further in view of Gunzel Jr. et al. (US #4,071,170).
Regarding claim 16, Taft as modified by Jackson and Clark teaches the method of claim 13 but does not teach agitating the powder insecticide inside the product reservoir to circulate and fluff up the powder insecticide.  However, Gunzel does teach agitating the powder insecticide inside the product reservoir to circulate and fluff up the powder insecticide (31, and Column 2, line 65-Column 3, line 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an agitator that helps to circulate the powder because Taft and Gunzel are both systems that distribute powdered insecticides.  The motivation for having an agitator that helps to circulate the powder is that it helps to ensure a consistent flow of the powder into the blown airstream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647